Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are being treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the combination of materials used to construct the footwear article together with the geometries of the different parts of the footwear article allows each material to perform its function as an integral element of the design of the footwear article”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the right and left soles”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (USPN 4,967,494) in view of Fons (USPN 5,617,585).
Regarding Claim 1, Johnson discloses a footwear article (Figures 1-6), comprising: a quarter lining (12, Figure 4), at least a portion of which is attached to a vamp lining (13, Figure 2) and intertwined ankle support (14, Figure 1) configured to at least partially enclose a foot (Figure 1), wherein the quarter lining is longitudinally attached to a sole (11, Figure 1) wherein the quarter lining and intertwined ankle support form a back heel (Figure 1 & 4) extending in a direction from a heel side of the footwear article to an ankle of the footwear article (Figure 1 & 4); wherein a combination of materials used to construct the footwear article 
Johnson does not specifically disclose allowing the footwear article to perform the functionalities associated with a slip resistant impermeable apparatus that can be worn in multiple locations without concern of soiling or dirtying the bottom of the footwear article or floor. However, Fons discloses a footwear article (Figures 1-3) allowing the footwear article to perform the functionalities associated with a slip resistant impermeable apparatus (Col. 1, lines 11-29, Col. 3, lines 2-9 & Col. 5, line 44 – Col. 6, line 33) that can be worn in multiple locations without concern of soiling or dirtying the bottom of the footwear article or floor (Col. 3, lines 2-9). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a rubber liner/sole, as taught by Fons, to the footwear article of Johnson, in order to engage various types of surfaces while providing waterproof and slip resistant properties.
Regarding Claim 2, the combination of Johnson and Fons disclose a left side and a right side (12b, 12c, Figures 1 & 4).  
Regarding Claim 3, the combination of Johnson and Fons disclose the quarter lining further comprises a side arch (arch, see annotated Figure 1 below).  

Regarding Claim 5, the combination of Johnson and Fons disclose the portions of the quarter lining are joined together thereby allowing the quarter lining to become an enclosed structure (Figures 1-6).  
Regarding Claim 6, the combination of Johnson and Fons disclose the quarter lining is liquid repellant (Col. 3, lines 1-7, “waterproofing”).  
Regarding Claim 7, the combination of Johnson and Fons disclose the vamp lining comprises a left portion and right portions (13b, 13c, Figures 1 & 3).  
Regarding Claim 8, the combination of Johnson and Fons disclose the vamp lining is liquid repellant (Col. 3, lines 8-16, “waterproof”).  
Regarding Claim 9, the combination of Johnson and Fons disclose the ankle support is elastic and configured to stretch from one position to a second position thereby securing the footwear article around the ankle of the individual wearing the footwear article (Col. 3, lines 8-16, “elastomeric”).   
Regarding Claims 10, the combination of Johnson and Fons disclose a right sole (R, see annotated Figure 2 below) and a left sole (L, see annotated Figure 2 below).  
Regarding Claim 11, the combination of Johnson and Fons disclose the right and left soles (R & L, see annotated Figure 2 below) further comprise one or more patterns (Johnson, Col. 3, lines 39-47, “patterns” & Fons, Col. 6, lines 6-22, “pressing indicia”).



    PNG
    media_image1.png
    320
    421
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    349
    245
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732